The due procedure in like cases was recently considered by this court in Re Von L. Thompson, ante, p. 113, 152 So. 229, and Ex Parte Robert G. Messer (Ala.App.) 152 So. 244.
The questions assigned for error and urged in argument by this petitioner-appellant go to the right of trial by jury, and were decided adversely to this petitioner in the recent case of In re Von L. Thompson, supra, sustaining the constitutionality of the Acts of 1923 and 1931. Acts 1923, p. 100; Acts 1931, p. 683.
The evidence offered at the trial sustained the judgment and conclusion announced by the bar commission. No error is found in that proceeding; however, exercising our supervisory powers, we think the punishment should be reduced to six months from this date; and it is so ordered.
The finding of the bar commission is so modified, and, as modified, is affirmed.
Modified and affirmed.
All the Justices concur.